Title: From Thomas Jefferson to Joel Yancey, 11 May 1821
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monticello
May 11. 21.
Jefferson will not be able to go to Bedford for some time. he set off this day to Richmond to see his own tobo looked at and sold. he advises that that of Pop. For. be sent off immediately to Richmond. I had on the road a conversation with a gentleman of knolege on the subject, and he assured me that the Lynchbg purchaser, besides deducting the carriage withholds a dollar in the hundred for his own profit. indeed we know that every hand thro’ which a commodity passes must retain his profit. I would therefore recommend the sending off our tobo immediately, addressed to Capt Peyton.You mentioned that the bank of Lynchburg would accomodate me with some money should I need it. I think it possible I may have occasion for 7. or 800. D. some time hence. but in the mean time I will request you to inform what is their rule as to endorsement. if a town endorser be required, it would be a disagreeable circumstance to me. I salute you with affection & respect.Th: Jefferson